ACCEPTED
                                                                      04-16-00249-CV
                                                          FOURTH COURT OF APPEALS
                                                               SAN ANTONIO, TEXAS
                                                                  7/7/2016 5:37:27 PM
                                                                       KEITH HOTTLE
                                                                               CLERK

                 NO. 04-16-00249-CV
                COURT OF APPEALS
             FOURTH DISTRICT OF TEXAS                 FILED IN
                                               4th COURT OF APPEALS
               SAN ANTONIO, TEXAS               SAN ANTONIO, TEXAS
                                               7/7/2016 5:37:27 PM
             IN RE: RAMIRO AGUILAR, JR.          KEITH E. HOTTLE
                                                       Clerk

   ANTHONY C. AGUILAR and MICHAEL A. AGUILAR
                   Appellants,

                          vs.

                MARGARET MORALES,
                     Appellee.

       On Appeal from Cause No. 2012-PC-2800 from
                 Statutory Probate Court 2
                   Bexar County, Texas
APPELLANTS’ UNOPPOSED MOTION TO DISMISS APPEAL




                   ANTHONY C. AGUILAR
                   11405 North Loop
                   El Paso, Texas 79927-9523
                   (915) 858-0225
                   tonyaguilar@yahoo.com
                   Tex. Bar No. 00936000

                   VICTOR FALVEY
                   ATTORNEY FOR MICHAEL A. AGUILAR
                   8732 Alameda
                   El Paso, Texas 79907
                   (915) 858-0665
                   (915) 858-3116 fax
                   falvictorvey@msn.com
                   Tex. Bar No. 06800200


                           1
TO THE HONORABLE COURT:

    Comes now Anthony C. Aguilar and Michael A. Aguilar [the Aguilars] and

files this Motion to Dismiss Appeal and as grounds therefore would show the

Court the following.

    1. As the Court is aware, there is no mandatory manner to close a probate

Estate. There must be a showing there is no necessity for further administration of

the Estate, that the debts and taxes have been paid and the assets distributed to the

beneficiaries. Each of the three requirements has been met. Margaret Morales has

stated there is no necessity for further administration of the Estate, that all debts

and taxes have been paid and the assets of the Estate have been distributed.

Additionally, there is an Order approving the final accounting and there is another

Order containing a “Mother Hubbard” clause concerning pending matters in the

probate court. The Order approving the final accounting contained a statement

concerning a declaratory judgment action and closing the Estate. But the Order

approving the final accounting coupled with the distribution of the assets of the

Estate and then the Order containing a ”Mother Hubbard” clause closed the Estate

and nullified any declaratory judgment action.1




1
  The Aguilars submit Morales may take the position the Estate is not closed but she cannot deny she has stated there
is no necessity for further administration of the Estate, that the taxes and debts have been paid and that the assets of
the Estate have been distributed. The Order containing the Mother Hubbard clause was prepared and submitted for
signature by counsel for Margaret Morales.

                                                           2
   2. Unfortunately there will be other appeals but the factual issues that were to

be raised in this appeal will be part of the new appeal(s).

   Certificate of Conference. Anthony C. Aguilar certifies he conferenced with

Laura Cavaretta concerning this Motion. She does not oppose the Motion.

   Wherefore, Premises Considered, the Aguilars pray the above appeal be

dismissed.

                                               Respectfully Submitted,

                                               /s/ Anthony Aguilar______
                                               ANTHONY C. AGUILAR
                                               11405 North Loop
                                               El Paso, Texas 79927
                                               (915) 858-0225
                                               (915) 858-5051 fax
                                               tonyaguilar@yahoo.com
                                               Tex. Bar No. 00936000


                                               /s/ Victor Falvey________
                                               VICTOR FALVEY
                                                Attorney for Michael A. Aguilar
                                                8732 Alameda
                                                El Paso, Texas 79907
                                                (915) 858-0665
                                                (915) 858-3116 fax
                                                falvictorvey@msn.com
                                                Tex. Bar No. 06800200

 CERTIFICATE OF COMPLIANCE: Pursuant to Rule 9.4(i) (3), I certify that,
according to my computer, this document contains 500 words.

                                               /s/ Anthony Aguilar______
                                               ANTHONY C. AGUILAR

                                           3
                         CERTIFICATE OF SERVICE

   I certify a copy of the foregoing was served on Laura Cavaretta designated lead
attorney for Margaret Morales by electronic service to cavarettal@ckl-lawyers.com
on July 7, 2016.

                                            /s/ Anthony Aguilar______
                                            ANTHONY C. AGUILAR




                                        4